DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8,9,13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuki et al. (US 2013/0170717) (hereafter Yabuki) in view of Asahara et al. (JP2007066288A) (hereafter Asahara).
 	Regarding claims 1, 8 and 15, Yabuki discloses a feature amount management apparatus, comprising: a data generation component configured to generate, from an image, feature amount data indicating a feature amount of biometric information of a person (see, paragraph [0042], image information, The biometric information registered in advance includes feature information acquired by extracting a feature portion from image information, see, Fig. 8, data associated with the biometric information, is normal, difficult, and verification information, 100, 60 which are feature amount data); an ID generation component configured to generate identification information including expiration date information used for determining an expiration date of the feature amount data (see, Fig. 8, the user ID is generated identification number , see, paragraph [0090], The registration database 50 may set an expiration date of the verification information based on the date of registration.  The type is information indicative of whether or not the user has uncertainty of verification, and as shown in Fig. 8, each user ID associated with the different verification amount and type of information); a storage component configured to store the feature 
 	Regarding claims 2, 9, 16 Yabuki further discloses the feature amount management apparatus wherein the ID generation component generates the identification information further including a serial number unique for each of the identification information (see, Fig. 8, the serial number which is user ID such #0001, 0002 etc which is unique for each of the row of the data because the registration information for each date is taken so, each has unique ID associated with it).
 	Regarding claim 6, 13 Yabuki further discloses the feature amount management apparatus, wherein the biometric information comprises at least one of a facial feature and a behavioral feature (see, paragraph [0158], biometric features palm or face).

s 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yabuki and Asahara and further in view of Furuichi et al. (US 2010/0250963)(hereafter Furuichi).
 	Regarding claims 7 and 14, the combined teachings do not discloses the feature amount management apparatus, wherein the identification information comprises at least one of a start time and an end time of a validity period. However, in same field of endeavor, Furuichi teaches [0019] preferably, the identifying step includes the steps of: comparing a current date and time with a saved date and time of the data; and if the current date and time is earlier than the saved date and time, determining the data as having expired.  More preferably, upon connection of the external storage device to an information processing apparatus, the saved date and time of the data is updated. [0020] Preferably, the executing step includes the steps of: determining, by comparing a current date and time with the identified validity period, whether or not the data has expired; and executing the predetermined security protection processing on the data if it is determined in the determining step that the data has expired. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Furuichi with the Yabuki and Asahara, as a whole, so as to determine the validity period with the date and time information, the motivation is to effectively determining the validity period. 
	Regarding claim 20, Yabuki further discloses the feature amount management apparatus, wherein the biometric information comprises at least one of a facial feature and a behavioral feature (see, paragraph [0158], biometric features palm or face). But does not discloses the feature amount management apparatus, wherein the identification information comprises at least one of a start time and an end time of a validity period. However, in same field of endeavor, Furuichi teaches [0019] preferably, the identifying step includes the steps of: comparing a current date and time with a saved date and time of the data; and if the current date and time is earlier than the saved date and time, determining the data as having expired.  More preferably, upon connection of the .

Allowable Subject Matter
Claims 3-5, 10-12, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        11/15/2021